Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed December 29, 2020 has been entered.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
Claim 1 no longer invokes 35 U.S.C. § 112(f), due to the amendment to the claims.
The objection to claims 9-12 due to informalities is withdrawn in response to the amendment to the claims.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims.
All objections and rejections having been withdrawn, this application is in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 19 requires determining whether captured image obtained by capturing an inside of a container that contains a cell is an image obtained by capturing a meniscus region within the container or an image obtained by capturing a non-meniscus region within the container, and evaluating the image of the meniscus region and the image of the non-meniscus region by different evaluation methods to evaluate a state of the cell included in the captured image.  These .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JON CHANG/Primary Examiner, Art Unit 2665